Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tackaberry et al. (US 2020/0383490).  With respect to claim 1, Tackaberry et al. discloses a support frame (100) of a child seating device (1000) comprising: unfolding and folding joints (140a) and (140b), wherein each unfolding and folding joint comprises: a first pivotal base (142a) having first positioning grooves formed thereon (see Figures 7 and 8), the first positioning grooves are separated from each other along a pivot direction of the first pivotal base; a second pivot base (144a) connected to the first pivotal base and also having second positioning grooves formed thereon, wherein the second positioning grooves are separated from each other along the pivotal direction and a joint engaging piece in the form of a fear element , movable set at a pivotal position of the first pivotal base and the second pivotal base and having locking parts (i.e. teeth) wherein the numbers of the first positioning grooves, the second position grooves and the locking parts correspond to each other (note how the fit together); bearing bases (162), formed on the unfolding and folding joints; a first stand (120a)(120b)(122)(124), assembled each first pivotal base; and a second stand (130a)(130b)(132), assembled with each second pivotal base, and the second stand is connected pivotally to the first stand via the unfolding and folding joints, and the numbers of the first positioning gorrces, the second positioning grooves and the locking parts are determined by an angle range (closed and open) of the first stand and the second stand pivoting to each other.  With respect to claim 2, the bearing (162) is formed on the first pivotal base (142a) or the second pivotal base (144a).  With respect to claim 3, the joint engaging piece is used for engaging the first pivotal base and the second pivotal base in order to lock a pivotal rotation between the first pivotal base and the second pivotal base.  With respect to claim 4, the joint engaging piece is axially and movably set between the first pivotal base and the second pivotal base and the joining engaging piece (in the form of a gear with gear splines); when the joint engaging piece moves to a locking position, the locking part is simultaneous engaged with the first positioning groove and the second positioning groove in order to lock the pivotal rotation between the first pivotal base and the second pivotal base; when the joint engaging piece moves to a releasing position the locking part is separated from the first positioning groove or the second positioning groove so that the first pivotal base is pivoted relative to the second pivotal base.  With respect to claim 5, each of the unfolding and folding joints further comprises an operating piece (146a), movably set on the first pivotal base and the second pivotal base wherein the bearing base (162) is located on another of the first pivotal base and the second pivotal base, the operating piece is sued to drive the joint engaging piece to move to the released position.  With respect to claim 6, the operating piece is a button and the button moves axially.  With respect to claim 7, an elastic element (156a) configured to drive the joint engaging piece, so that the joint engaging piece moves to the locking position.  With respect to claim 8, the elastic element (156a) is a spring and the spring is set between the joint engaging piece and the first pivotal base of the second pivotal base on which the bearing plate is located (see Figure 7).  With respect to claim 9, the joint engaging piece is a gear.  With respect to claim 11, the first stand and the second stand folded to each other, one of the first and second positioning grooves are aligned axially with the locking part (locked in folded condition) and after the first and second stand are unfolded to each other, another of the first positioning and second positioning grooves is aligned axially with the locking part (locked in unfolded condition).  With respect to claim 12, each of the bearing base (162) has a face up connector (i.e. top edge for engaging with a support element (340a)).  With respect to claim 13, an assembling base (340a) is set on a child carrier (300).  With respect to claim 14 the child carrier is a seat (300).
Response to Amendment
Applicant’s amendment filed on September 2, 2022 has been fully considered.  Applicant argues that Tackaberry fails to disclose or teach a relationship between the number of gears formed on the knuckle lock plate, the number of grooves formed about the circumference of the first member, the number of grooves formed on the circumference of the second member and the pivotal range between the front and rear leg assembly.  The number of gears on the knuckle lock plate of Tackaberry fit into engagement with grooves on the first member 142a and the second member 144a.  The number of gears correspond in number with the grooves so as to provide a locking engagement between the first and second member.  The knuckle lock plate including, the gear splines, can be withdrawn from the grooves to enable rotation of the first and second members with respect to each other.  The knuckle lock plate and gear splines are then re-engaged with the first and second members to lock the first and second members in another angular position.  The spacing of the splines and the spacing of the grooves determine the granularity of the angle range adjustments between the first and second stands.  The Examiner contends that Tackaberry continues to read on the claimed invention wherein the numbers of grooves, and splines are determined by the desired angle range of the first and second stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636